Citation Nr: 0516938	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  03-25 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a low back injury, and if so, whether service 
connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from May 1979 to March 1983.

This appeal is from a rating decision of the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).


FINDINGS OF FACT

1.  The veteran did not appeal from a March 1983 denial of 
service connection for residuals of a low back injury, of 
which VA notified him by letter of April 1983.

2.  A September 2002 statement from the veteran's mother and 
a May 2003 opinion of a VA physician are new and bear 
directly and substantially on the matter to be determined in 
the instant claim.

3.  The veteran currently has residual pathology from a low 
back injury sustained in service.


CONCLUSIONS OF LAW

1.  The March 1983 rating decision denying service connection 
for residuals of a low back injury is final.  38 U.S.C.A. 
§ 7105 (b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2004).

2.  New and material evidence has been submitted to reopen 
the claim for service connection for residuals of a low back 
injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2002).

3.  The veteran incurred degenerative joint disease as a 
residual of a low back injury in peacetime service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service medical records reveal the veteran injured his low 
back in service in August 1981.  X ray study showed an iliac 
bone island, but was otherwise negative.  He was initially 
treated for a lumbar strain, but began complaining of 
radicular symptoms in September 1981.  The last notation in 
the service medical record is a question of herniated nucleus 
pulposus in November 1981.  Subsequent service medical 
records are silent for low back complaint.  There is no 
separation examination of record.

In March 1983, VA denied the veteran's claim for service 
connection for residuals of the back injury without benefit 
of a current examination, because the service medical records 
did not show a chronic back disorder, and a current back 
condition was not shown by evidence of record.  VA notified 
the veteran in April 1983.

The veteran again applied for service connection for 
residuals of a low back disorder injury in September 1998.  
He showed his address on his correspondence.  In February 
1999, the RO received correspondence from the veteran showing 
a change of address on the envelope and a specific notation 
that the return address was a new address.  The RO denied the 
claim in August 1999 and notified the veteran of the denial 
in a September 1999 letter to his former address, which the 
United States Post Office returned as undeliverable.  Nothing 
in the record shows VA action to correct the error.  The 
presence in the file of a change of address pre-dating the 
August 1999 rating decision accompanied by the return of the 
misaddressed notice rebuts the presumption of administrative 
regularity.  Cf. Mindenhall v. Brown, 7 Vet. App. 271 (1994) 
(presumption of regularity in government officials' discharge 
of administrative duties absent evidence to the contrary).

Absent notice, the August 1999 rating decision is not final.  
Hauck v. Brown, 6 Vet. App. 518, 519 (1994).  Consequently, 
notwithstanding that the veteran and the RO believe the 
instant appeal to be from a December 2002 rating decision, it 
is from the August 1999 rating decision.  The last final 
denial of the claim was in March 1983.

When the RO denied the appellant's claim for service 
connection for residuals of a low back injury in March 1983 
and the appellant did not appeal within one year of the date 
of the letter notifying him of each denial, that decision 
became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 3.160(d) (2002); see also Suttman v. Brown, 5 Vet. App. 
127, 135 (1993) (section 7105(c) finality also subject to 
section 5108 exception).  To reopen the claim, new and 
material evidence must be presented or secured.  38 U.S.C.A. 
§ 5108 (West 2002).  No other standard than that articulated 
in the regulation defining new and material evidence applies 
to the determination whether evidence is new and material.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  [This 
claim to reopen was already pending on the effective date of 
the most recent amendment of 38 C.F.R. § 3.156(a), which 
expressly applies only to claims filed on or after August 29, 
2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  
Consequently, this appeal is decided under the older version 
of the regulations.]

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2002).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. 


Brown, 9 Vet. App. 273(1996).  Thus, evidence submitted since 
March 1983 is of concern for the purpose of reopening this 
claim.  For the purpose of determining whether evidence is 
new and material, its credibility is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The veteran submitted evidence of September 2002 statement 
from his mother reporting her knowledge of the veteran's back 
pain ever since he sustained an injury in the service.  The 
RO discounted his evidence as new and material because it did 
not show continuity of treatment, noting a long hiatus in the 
medical records.  The RO applied the wrong legal standard.  
The letter is competent lay evidence of the veteran's 
continuity of pain.  Pain was a low back symptom noted in 
service.  Continuity of symptomatology, not continuity of 
treatment, is the regulatory standard for proof of service 
connection when a conditions is not shown to be chronic in 
service.  38 C.F.R. § 3.303(b) (2004).  Consequently, the 
letter is new, it is not cumulative or redundant even though 
the veteran's assertion of continuity was inherent in his 
original claim, because it is an independent corroboration of 
continuity, and it bears directly and substantially on the 
matter to be determined.  Likewise, a May 2003 VA examination 
report stated a nexus between the veteran's current low back 
diagnosis and the injury in service.  The letter and the VA 
examination report are new and material evidence as defined 
by regulation.  38 C.F.R. § 3.156(a) (2004).  The claim must 
be reopened and reviewed de novo.  38 U.S.C.A. § 5108.

The evidence of record includes adverse evidence.  The 
veteran filed a workers' compensation claim for low back 
strain from an injury sustained on the job in June 1986.  He 
submitted evidence in April 2005 showing that the 
compensation insurer initially denied the claim asserting the 
veteran's fraudulent engagement for employment in that he 
failed to report a preexisting back condition.  Other 
documents of record show the claim settled without formal 
findings about the preexistence or non-preexistence of a low 
back condition in 1986.  In a statement of September 2002, 
the veteran reported that he had disclosed a prior back 
condition to his 1986 employer.  Regardless of, and without 
finding as to, the veteran's veracity 


with his former employer, the disabilities insurer's 
statement is probative lay evidence of a pre-existing back 
condition that tends to show continuity, which can be shown 
by lay evidence, if the lay evidence is competent.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  Lay evidence of a history of 
complaints, as is the compensation insurer's statement and 
the veteran's mother's statement, is competent evidence as 
long as the layperson does not proffer a medical diagnosis.  
Savage, 10 Vet. App. 488, Espiritu v. Derwinski, 2 Vet App. 
492 (1992).  The veteran testified in April 2005 to 
continuous low back pain since separation from service.  His 
testimony is corroborated by his mother's statement, and it 
is not impeached by contradictory evidence, so it is deemed 
credible

VA outpatient records of January 1999 to July 2001 include 
diagnosis and treatment for severe degenerative disc disease 
of the lumbosacral spine.  This evidence confirms current 
disability.

Finally, VA examined the veteran for compensation purposes in 
May 2003.  The examiner reported review of the veteran's 
claims file.  Based on that review and current examination, 
the examiner diagnosed degenerative joint disease of the 
lumbar spine as likely as not secondary to trauma in service.  
Although the examiner did not address the hiatus in treatment 
between service and recent VA treatment, his opinion must be 
construed as informed, because he declared it was in the 
context of performing his official duties as a VA 
compensation examiner.  No medical evidence contradicts the 
diagnosis or the opinion.

When a fact material to deciding a claim for disability 
compensation is as likely true as false, the benefit of the 
doubt is the veteran's.  38 U.S.C.A. § 5107(b) (West 2002).  
The claim is to be denied only if the preponderance of the 
evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The nexus between the current diagnosis and 
the back injury in service is such a material fact.  This 
claim must be allowed.

Whereas this decision is a complete grant of the benefits 
sought, any question whether VA discharged its duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002), is moot.


ORDER

The claim for service connection for residuals of a low back 
injury is reopened, and service connection for degenerative 
residuals of a low back injury is granted.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


